Cook and Potter, JJ.
(dissenting). We are unable to agree with the majority in this case. This action was begun by tbe appellee under chapter 147, Code of 1906 — - “Unlawful Entry and Detainer.” The case reached the circuit court, and the jury was directed to find for the plaintiff, appellee here, and from this judgment defendant prosecuted this appeal.
The plaintiff relied on a trustee’s deed to support its claim to possession of the land. Plaintiff was engaged in the mercantile business, and to secure advances to be made by it to defendant, defendant executed a deed of trust on the land.
The record shows that the land was advertised for sale in accordance with the terms of the deed of trust, and that appellee became the purchaser at said sale. The record shows that appellant then conveyed the land to a third party, and this party, before the institution of this suit, reconveyed the land to appellee. At the trial the defendant proved that he had paid to plaintiff a part of the indebtedness secured by the deed of trust, .and tendered the balance due to plaintiff before the *405land -was advertised for sale; bnt the defendant refused to accept same. This was not denied. The court nevertheless, at the request of plaintiff, excluded all of this evidence as incompetent and irrelevant, and instructed the jury to find for plaintiff.
So we have here this question: Admitting that ap-i pellant tendered to his creditor all that was due the creditor upon the secured indebtedness, will the courts permit the cestui que trust to put him out of the possession o*f his land? The title of this land is not involved in this proceeding, but nevertheless plaintiff must rely on his title deed from the trustee to establish his right to possession of the land. Plaintiff is a cestui que trust, and also a vendee, and the charge here is that the plaintiff obtained a deed to this land by fraud or stratagem; that the deed of trust could not have been foreclosed unless the conditions were broken; that the defendant did all that the contract required him to do when he tendered to the plaintiff all that was due him. The plaintiff says that this question cannot be adjudicated in this purely statutory proceeding; that the defendant must invoke the aid of the chancery court; that the sale by the trustee and the conveyance of the land are all regular on their face, and for this reason this court cannot go behind the deed and inquire into the good faith of the cestui q%ie trust and vendee. In otter words, no matter how gross may have been the fraud practiced on the defendant, this court is powerless to grant relief in this proceeding. This contention has the approval of our learned Associates.
Has the right of the owner of this land expired by the terms of his contract? If the defendant is to be believed — and for the purposes of this appeal we must take his version of the facts as the absolute truth — the plaintiff arbitrarily and unconditionally refused to accept payment of the debt secured by the deed of trust, procured the land to be advertised and sold by the trustee, and obtained a deed for same. If a plaintiff *406may, under the statute, recover possession of land from one who has deprived him of possession “by force,, stratagem, stealth,” why is it that the party in possession may not defend his right to remain in possession against a person who is seeking to oust him by the-same means?
The merchant was not authorized by the deed of' trust to procure a sale of the land if the defendant had paid him the secured debt; but it is stated by this court that, although he refused to accept the tender of payment of the indebtedness, he may procure a sale of the-land, buy it in, take a deed, and oust the defendant in a court of justice, because he has elected to invoke a statutory remedy whereby all inquiries concerning the validity of his title are .shut off. Our Associates sayr You have a remedy — the chancery court. In this court, your right to hold this land will not be heard. Your right to hold this land has not expired, but you will have to go into another court for relief. In Williams v. Simpson, 70. Miss. 113, 11 So. 689, this court held, in a proceeding like this, that the defendant could show that the plaintiff, a merchant, had defrauded the state in its-revenues, by failing to pay his privilege tax, and that the deed of the trustee was for this reason invalid.
In the present case defendant has proven that plaintiff resorted to a flank movement — a stratagem — refused to take the pound of flesh, preferring the real estate, This is the proof, because it is not denied, but admitted, for the purposes of this appeal.
We find ourselves unable to approve plaintiff’s ideas->of justice by law. The remedy employed in this case was not designed to settle the title of real estate, but the lack of right to possession may be shown by destroying the title deed which is the basis of the claim to the right of possession. The right of defendant to the possession of the land did not expire by the terms of the contract until he had -defaulted in the payment of the debt secured by the contract. A default was a condition prece*407dent to the trustee’s power to foreclose. The merchant, is demanding that he be put in possession of the land upon the theory that there has been a default in the-payment of the debt, which default came about by his. refusal to accept payment.
We are of opinion that evidence of defendant should not have been excluded; that his evidence established, a complete defense to the action; that plaintiff, when ■it asked that defendant’s testimony be excluded, admitted its truthfulness; that plaintiff cannot recover the-possession of the land by the artifice of refusing to accept payment of his claim, and by thus obtaining a trustee’s deed to the land, which deed forms the basis of his claim to the possession of the land.
Much is said in the opinion of the majority about the tender of payment not being a discharge of the lien. No. one has suggested that the lien of the trust deed was-discharged by the tender, and this part of the opinion ■of the court merely amounts to the utterance of an undisputed principle of law in a very solemn way, and,, like “the flowers that bloom in the spring,” has nothing-to do with the case. The learned judge speaking for the-court says: “Appellant’s offer to pay, according to his-testimony, was in December, after there was a default in payment.” The fact nevertheless remains that he-tendered payment before the sale, and was not then in. default. Again, it is said that the defendant did not. continue to make a tender. We take it that it was not incumbent upon the defendant to tender and continue to. tender payment, when it appears that plaintiff arbitrarily and unconditionally refused to accept payment. The law never requires the doing of a vain thing.- This is.not an equitable defense; it goes to the very heart of' the contract. The plaintiff’s trustee was without power to sell unless there was a breach of the covenant — a default in payment of the debt secured by the contract.
We believe that every principle of law and common-justice was violated when defendant was not permitted! *408to tell the jury that he tendered performance and plaintiff refused to accept performance; that he did everything in his power to perform. There is nothing peculiar about this action which requires the courts to favor creditors who are seeking an unfair advantage. True, the doors of chancery are wide open to all, provided always that he who enters there must be able to pay the price, if he expects to obtain a restraining order. We can see no reason why this defense of tender should be barred in this summary proceeding. Let us suppose that defendant may now go into the chancery court; what will he prove to support his bill for cancellation of appellee’s deed? Why, of course, fraud, artifice, and strata gem — an unconscionable refusal'to accept payment to the uttermost farthing of the debt secured by the foreclosed trust deed. That is exactly what he offered to prove in this action, and exactly the proof plaintiff must make to maintain his. claim to possession. Appellee, by the decision of this court, takes shelter behind his fraudulent trustee’s deed, and by the aid of this •court uses same to enter into possession, and we are told that the defendant must go into some other court and there receive a fair deal, but in this court, selected by his adversary, the doors of justice may not be unlocked. Again we beg leave to dissent.
This holding of our Associates is merely the relic of an archaic procedure when judicial hairsplitting was in fashion; and we respectfully submit that modern courts should render justice, and especially so when the statute applicable here was not, in our opinion, designed to give to plaintiff a weapon of offense and deny to the defendant the use of the same weapon for purposes of defense.